                      Case 16-25641                 Doc 31           Filed 10/11/18 Entered 10/11/18 08:58:45                                      Desc Main
                                                                      Document     Page 1 of 10




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Cyrene Kellogg                                                                  §           Case No. 16-25641
                   Cathy Kellogg                                                                   §
                                                                                                   §
                                                                 Debtors                           §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    08/10/2016 . The undersigned trustee was appointed on 08/10/2016 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 5,736.09

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                               2.06
                                                     Bank service fees                                                                   140.00
                                                     Other payments to creditors                                                           0.00
                                                     Non-estate funds paid to 3rd Parties                                                  0.00
                                                     Exemptions paid to the debtor                                                         0.00
                                                     Other payments to the debtor                                                          0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 5,594.03

             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 16-25641                  Doc 31          Filed 10/11/18 Entered 10/11/18 08:58:45                                      Desc Main
                                                         Document     Page 2 of 10




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 10/13/2017 and the
      deadline for filing governmental claims was 10/13/2017 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,323.61 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,323.61 , for a total compensation of $ 1,323.61 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 179.60 , for total expenses of $ 179.60 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 09/24/2018                                     By:/s/Cindy M. Johnson, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                           Case 16-25641            Doc 31     Filed 10/11/18 Entered 10/11/18 08:58:45                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   3 of 10AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              16-25641                         PSH            Judge:        Pamela S. Hollis                             Trustee Name:                      Cindy M. Johnson, Trustee
Case Name:            Cyrene Kellogg                                                                                             Date Filed (f) or Converted (c):   08/10/2016 (f)
                      Cathy Kellogg                                                                                              341(a) Meeting Date:               09/06/2016
For Period Ending:    09/24/2018                                                                                                 Claims Bar Date:                   10/13/2017


                                   1                                                2                            3                            4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                              Assets
                                                                                                          and Other Costs)

  1. 2511 W. Campbell St                                                                 115,000.00                       0.00                                                       0.00                        FA
     Joliet Il 60435-0000 Will
  2. 2004 Toyota Sr5 Mileage: 160000                                                       4,000.00                       0.00                                                       0.00                        FA
  3. 2004 Ford Iso Pv Mileage: 100000                                                      4,000.00                       0.00                                                       0.00                        FA
  4. Furniture                                                                               500.00                       0.00                                                       0.00                        FA
  5. Clothes                                                                               1,000.00                       0.00                                                       0.00                        FA
  6. Pnc Bank                                                                                100.00                       0.00                                                1,636.09                           FA
  7. Lsd, Inc.                                                                             3,400.00                       0.00                                                4,100.00                           FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                         N/A                                                        0.00                  Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $128,000.00                     $0.00                                                $5,736.09                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Court approved shares of stock (of debtor(s) wholly owned corporation) which were property of the estate to sold back to debtors (order 8/11/17 doc. 30) Debtor turned over other
  financial assets to trustee. Claims bar date has passed. Final Report being filed.




  Initial Projected Date of Final Report (TFR): 03/15/2018            Current Projected Date of Final Report (TFR): 03/15/2018




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                   Page:           1
                                         Case 16-25641                 Doc 31 Filed 10/11/18
                                                                                           FORM 2Entered 10/11/18 08:58:45                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 4 of 10 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-25641                                                                                              Trustee Name: Cindy M. Johnson, Trustee                                   Exhibit B
      Case Name: Cyrene Kellogg                                                                                             Bank Name: BOK Financial
                   Cathy Kellogg                                                                                   Account Number/CD#: XXXXXX0451
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX8217                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 09/24/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                               4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                           ($)
   07/24/17                        Cyrene W. Kellogg                         Liquidation of personal property                                                $5,736.09                                 $5,736.09

                                                                             Gross Receipts                            $5,736.09

                        6                                                    Pnc Bank                                  $1,636.09    1129-000

                        7                                                    Lsd, Inc.                                 $4,100.00    1129-000

   07/31/17                        BOK Financial                             Bank Service Fee under 11                              2600-000                                         $10.00            $5,726.09
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/31/17                        BOK Financial                             Bank Service Fee under 11                              2600-000                                         $10.00            $5,716.09
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/29/17                        BOK Financial                             Bank Service Fee under 11                              2600-000                                         $10.00            $5,706.09
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/31/17                        BOK Financial                             Bank Service Fee under 11                              2600-000                                         $10.00            $5,696.09
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/30/17                        BOK Financial                             Bank Service Fee under 11                              2600-000                                         $10.00            $5,686.09
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/29/17                        BOK Financial                             Bank Service Fee under 11                              2600-000                                         $10.00            $5,676.09
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/31/18                        BOK Financial                             Bank Service Fee under 11                              2600-000                                         $10.00            $5,666.09
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/15/18            101         International Sureties, LTD               2018 Blanket Bond                                      2300-000                                          $2.06            $5,664.03
                                   Suite 420
                                   701 Poydras St
                                   New Orleans, LA 70139
   02/28/18                        BOK Financial                             Bank Service Fee under 11                              2600-000                                         $10.00            $5,654.03
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)




        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                      Page Subtotals:                                                         $5,736.09               $82.06
                                                                                                                                                                                                  Page:           2
                                         Case 16-25641                 Doc 31 Filed 10/11/18
                                                                                           FORM 2Entered 10/11/18 08:58:45                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 10 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-25641                                                                                              Trustee Name: Cindy M. Johnson, Trustee                                  Exhibit B
      Case Name: Cyrene Kellogg                                                                                             Bank Name: BOK Financial
                   Cathy Kellogg                                                                                   Account Number/CD#: XXXXXX0451
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX8217                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 09/24/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   03/30/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                         $10.00            $5,644.03
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/30/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                         $10.00            $5,634.03
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                         $10.00            $5,624.03
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/29/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                         $10.00            $5,614.03
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                         $10.00            $5,604.03
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                         $10.00            $5,594.03
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                             COLUMN TOTALS                                  $5,736.09              $142.06
                                                                                                                   Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                             Subtotal                                       $5,736.09              $142.06
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                            $5,736.09              $142.06




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                             $0.00               $60.00
                                                                                                                                                           Page:     3
                                 Case 16-25641    Doc 31          Filed 10/11/18 Entered 10/11/18 08:58:45         Desc Main
                                                                   Document     Page 6 of 10
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0451 - Checking                                          $5,736.09               $142.06              $5,594.03
                                                                                                           $5,736.09               $142.06              $5,594.03

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $5,736.09
                                            Total Gross Receipts:                      $5,736.09




UST Form 101-7-TFR (5/1/2011) (Page: 6)                             Page Subtotals:                                       $0.00                $0.00
                 Case 16-25641               Doc 31       Filed 10/11/18 Entered 10/11/18 08:58:45        Desc Main
                                                           Document     Page 7 of 10
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 16-25641                                                                                               Date: September 24, 2018
Debtor Name: Cyrene Kellogg
Claims Bar Date: 10/13/2017


Code #     Creditor Name And Address          Claim Class        Notes                       Scheduled           Claimed           Allowed
           Cindy M. Johnson                   Administrative                                     $0.00          $1,323.61         $1,323.61
100        140 S. Dearborn St., Suite 1510
2100       Chicago, Illinois 60603
           CMJtrustee@jnlegal.net


           Cindy M. Johnson                   Administrative                                      $0.00           $179.60           $179.60
100        140 S. Dearborn St., Suite 1510
2200       Chicago, Illinois 60603
           CMJtrustee@jnlegal.net


           Case Totals                                                                       $25,567.00        $27,218.69        $27,218.69
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 1              Printed: September 24, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
        Case 16-25641              Doc 31    Filed 10/11/18 Entered 10/11/18 08:58:45              Desc Main
                                              Document     Page 8 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 16-25641
     Case Name: Cyrene Kellogg
                 Cathy Kellogg
     Trustee Name: Cindy M. Johnson, Trustee
                         Balance on hand                                              $                  5,594.03

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                          Interim Payments Proposed
                         Reason/Applicant              Total Requested    to Date          Payment
       Trustee Fees: Cindy M. Johnson                 $         1,323.61 $                0.00 $         1,323.61
       Trustee Expenses: Cindy M. Johnson             $           179.60 $                0.00 $          179.60
                 Total to be paid for chapter 7 administrative expenses               $                  1,503.21
                 Remaining Balance                                                    $                  4,090.82


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 8)
         Case 16-25641             Doc 31    Filed 10/11/18 Entered 10/11/18 08:58:45            Desc Main
                                              Document     Page 9 of 10




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 25,715.48 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 15.9 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    Discover Bank              $        10,125.27 $              0.00 $          1,610.73
                          Joliet Cntr. Clinical
     2                    Research                   $           147.35 $              0.00 $             23.44
     3                    Pnc Bank, N.A.             $        15,442.86 $              0.00 $          2,456.65
                 Total to be paid to timely general unsecured creditors               $                4,090.82
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.




UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 16-25641              Doc 31   Filed 10/11/18 Entered 10/11/18 08:58:45         Desc Main
                                             Document     Page 10 of 10




            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                         NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
